Citation Nr: 0601505	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  98-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for myositis of the 
right paravertebral, trapezius, and rhomboid muscles, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1978 to June 
1978, with additional periods of active and inactive duty for 
training, including in November 1982. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted a 10 percent 
evaluation for the veteran's service-connected myositis of 
the right paravertebral, trapezius, and rhomboid muscles.  
The veteran appealed that decision.

The Board remanded the case to the RO in March 2001 for 
additional medical development and to comply with the 
provisions of the Veterans Claims Assistance Act.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2005).  
After that developed was accomplished, the RO continued to 
deny the veteran's claim.  

The Board remanded the case to the RO again in October 2003 
to obtain additional medical evidence and to notify the 
veteran of newly revised rating criteria pertaining to the 
spine.  All requested development and notification action 
have been accomplished and the case is once again before the 
Board for review. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2004, the veteran submitted a letter from the Social 
Security Administration (SSA) indicating that he was 
receiving SSA disability benefits for a mood disorder and for 
a disorder of the back.  The Board notes that the veteran's 
disability due to myositis of the right paravertebral, 
trapezius, and rhomboid muscles constitutes a disorder of the 
back as it involves the cervical spine and paravertebral 
muscles.  Therefore, medical records associated with SSA 
disability benefits may be relevant to the issue on appeal. 

Unfortunately, it does not appear that these records have 
been obtained.  When VA is put on notice of the existence of 
SSA records, as here, VA must seek to obtain those records 
before proceeding with the appeal.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); see also Marciniak v. Brown, 10 Vet. 
App. at 204.  As such, all relevant SSA records need to be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
claim continues to be denied, the veteran 
and his representative should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted and the reasons for 
the decision.  The veteran and his 
representative must then be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


